Citation Nr: 0934589	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for passive aggressive 
personality disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

According to the Regional Office (RO), the Veteran had active 
military service from January 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) RO in St. Paul, 
Minnesota.

The Board notes that the Veteran was scheduled for a Board 
hearing in September 2006, but failed to report for his 
hearing.  Accordingly, the Board considers the Veteran's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (d), (e) (2008).

(The issue of service connection for an acquired psychiatric 
disability is addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  By way of a September 2003 rating decision, the RO denied 
service connection for passive aggressive personality 
disorder; the Veteran did not appeal.

2.  Information received since the September 2003 RO decision 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for passive aggressive 
personality disorder.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, prior to the adjudication of the claim to reopen.  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the Veteran's 
behalf, and the Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was also informed of the requirement 
that new and material evidence must be received in order to 
reopen a claim, and he was told what was required to 
substantiate the underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and social security administration (SSA) records.  
Additionally, as no new and material evidence has been 
presented (see below discussion), a VA examination is not 
warranted.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA is not required to provide a medical examination or 
opinion).  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of a September 2003 rating decision, the RO 
denied service connection for passive aggressive personality 
disorder, explaining that the disability existed prior to 
service, and there was no evidence showing that the 
disability was aggravated by the Veteran's military service.  
The Veteran did not appeal this decision; consequently, this 
2003 rating decision became a final decision.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As such, new and material evidence must be submitted in order 
to reopen the claim of service connection.  See 38 U.S.C.A. § 
5108 (West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2003 denial, the relevant 
evidence of record consisted of the Veteran's service 
treatment records (STRs), which included a December 1981 
Chapter 5 examination containing an abnormal psychiatric 
clinical evaluation, noting that it was due to concern over 
his physical medical problems, and the examiner diagnosed the 
Veteran with passive aggressive personality disorder.  The 
STRs also included an April 1981 inpatient treatment record 
from the USAF Hospital in Wiesbaden, Germany, diagnosing the 
Veteran with adjustment disorder with mixed disturbance of 
emotions and conduct, noting that the precipitating stress 
was a preoccupation with somatic complaints and fear of dying 
of a heart attack, and moderate passive aggressive 
personality disorder, characterized by frustrated need of 
acceptance, difficulty coping with hostile feelings, strong 
dependency needs, depressive feeling tone, ineffective 
emotional feeling tone, ineffective emotional responses and 
attention-seeking behavior.  The clinical record from this 
inpatient treatment also noted that the Veteran was 
accidentally struck on the head during a basketball game 
approximately one month prior to admission, and that the 
Veteran reported he started experiencing paranoid thoughts 
after this incident occurred.  Also of record at the time of 
the September 2003 denial were treatment records from the St. 
Cloud VA medical center (VAMC) dated in March and April of 
1999, and September 2002 and July 2003, related to treatment 
in the chemical dependency treatment program.  The July 2003 
entry noted that the Veteran reported problems in the past 
with mental illness, noting that when he was eight years old, 
he was in the Reed Mental Health Center in Chicago, and 
stated that he became a ward of the state at that time.  He 
noted that he had been told that he was a schizophrenic in 
the past but had outgrown that.  The 2003 examiner rendered 
an Axis I diagnosis of cocaine dependence, nicotine 
dependence, rule out major affective disorder versus a 
psychotic disorder.  Lastly, the evidence of record at the 
time of the last prior final denial includes an August 2003 
VA examination, where the examiner rendered an Axis I 
diagnosis of cocaine dependence, history of marijuana 
dependence, and an Axis II diagnosis of passive aggressive 
personality disorder.  The examiner opined that his 
depression was the same as the personality disorder diagnosis 
given in the military in 1981.

Information submitted since the September 2003 denial 
includes outpatient treatment records from the St. Cloud VAMC 
dated from September 2002 through December 2005, which 
contain diagnoses of substance induced mood disorder with 
depressed mood, mixed personality disorder with dependent and 
anti-social features, and alcohol and poly-substance 
dependence, including cocaine dependence, in remission.  The 
newly received evidence also includes a November 2005 VA 
examination, where the Veteran described a mental disorder 
that existed as early as the age of 8, and the examiner 
diagnosed him with personality disorder and depressive 
disorder, not otherwise specified.  The examiner provided the 
opinion that the Veteran's depression and personality 
disorders were not caused by his time in the military and 
were not aggravated by any military related problems.  A July 
2005 letter from C.A.D., who claimed to be the Veteran's 
Social Security payee "representative," includes the 
assertion that prior to military service the Veteran was 
diagnosed with schizo-affective disorder, bi-polar type.  She 
stated that it was worsened by the stress of military 
service.  Newly submitted SSA records contain several new 
private psychiatric examinations with varying psychiatric 
diagnoses, including schizoaffective disorder, schizophrenia, 
bipolar disorder, antisocial personality disorder, depressive 
disorder, anxiety disorder, and psychotic disorder not 
otherwise specified (NOS), cocaine abuse, and personality 
disorder, NOS, noting that he had problems related to peers 
in prison and relationship issues.  The SSA records also show 
that the Veteran was institutionalized as a child and had a 
life long history of schizophrenia.  A Chicago State Hospital 
Department of Mental Health children admissions record dated 
in February 1970 includes the diagnosis of schizophrenia, 
residual type; and other private psychiatric evaluations also 
resulted in a diagnosis of schizophrenia, paranoid type, see 
August 1995 psychiatric evaluation by L.S. PsyD, and major 
depressive disorder, see December 1995 psychological report 
by N.K. PhD.

Here, despite the newly added statements from the Veteran, 
and C.A.D., in addition to evidence from SSA records, VA and 
private psychiatric examinations, and the St. Cloud VAMC, all 
noting treatment related to the Veteran's mental health 
problems and substance abuse, none of these newly received 
records addresses the issue of whether any passive aggressive 
personality disorder can somehow be attributed to an event 
coincident with his period of service or whether a 
personality disorder was made chronically worse by his 
military service.  In fact, the newly submitted evidence 
contains a November 2005 VA examination where the examiner 
specifically stated that the Veteran's personality disorders 
were not caused by his time in the military and were not 
aggravated by any military related problems.  None of the 
newly submitted records raises a reasonable possibility that 
the Veteran's currently diagnosed passive aggressive 
personality disorder is somehow related to military service.

Thus, the Board finds that the evidence received since the 
September 2003 RO decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not associate the Veteran's passive aggressive 
personality disorder with event or incident of military 
service.  In summary, all of the newly added treatment 
records, VA and private, describing treatment for psychiatric 
disabilities, including passive aggressive personality 
disorder, do not attribute a personality disorder to service 
or suggest that a personality disorder was aggravated by 
service. Therefore, the Board finds that the newly submitted 
medical records do not raise a reasonable possibility of 
substantiating the claim.

Further, although the Veteran's newly added July 2005 
statement provides additional information regarding his 
contentions that his passive aggressive personality disorder 
began during or was aggravated by service, his statement does 
not constitute new and material evidence.  He had already 
laid out his contentions regarding the onset and cause of his 
personality disorder at the time of the last prior final 
denial.  Further, the July 2005 statement by C.A.D. is not 
considered material because although the Board acknowledges 
her assertion that the Veteran's pre-existing disorder 
worsened during his time in the military, she is not 
competent to provide such medical information regarding the 
progression of the Veteran's disorder.  The determinative, 
but missing, information would be competent evidence that the 
Veteran's disability originated during military service or 
was aggravated thereby.  Neither the Veteran or C.A.D. is 
competent to provide medical information regarding the onset 
of a personality disorder or its progression; consequently, 
their statements regarding the etiology of his disorder do 
not raise a reasonable possibility of substantiating his 
claim.

With respect to the analysis above regarding an application 
to reopen a previously denied claim, it should be noted that 
personality disorders are not diseases within the meaning of 
legislation that allows for the award of service-connected 
compensation benefits.  38 C.F.R. § 3.303.  However, if such 
a disorder has as its cause an organic process, such as brain 
disease or trauma, a grant of service connection may be in 
order for the residuals of such disease or trauma, including 
any personality disorder due to the disease or trauma.  In 
this case, although one of the Veteran's contentions includes 
his belief that his personality disorder began after he was 
hit on the head with a basketball in service, there is no 
medical evidence of record supporting this theory or the 
proposition that any other organic process related to service 
in turn resulted in a personality disorder.  Such 
information, as noted above, would be required to reopen the 
claim of service connection.  Absent such evidence, a 
personality disorder may not be service connected.  

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for passive aggressive personality 
disorder has not been received, and the application to reopen 
will therefore be denied.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for passive 
aggressive personality disorder, the application to reopen is 
denied.


REMAND

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand order, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.  In May 2008, the 
Board remanded a claim of service connection for an anxiety 
disorder for further development.  The remand called for the 
agency of original jurisdiction (AOJ) to obtain social 
security administration (SSA) records; and if the newly 
received information differed from the evidence already of 
record regarding the Veteran's currently diagnosed disorders 
and their potential relationship to military service, the AOJ 
was to refer the claims file to a psychiatrist or 
psychologist, for review and medical opinion regarding the 
probabilities that any of the Veteran's currently diagnosed 
mental disorder(s) could be attributed to the Veteran's 
period of active military service, including a discussion of 
aggravation of any pre-existing mental disorder(s).

The Veteran's claim for service connection for an anxiety 
disorder was previously denied because, although there were 
notations of an anxiety disorder in service, (see February 
and March 1981 entries referencing anxiety), there was no 
current clinical diagnosis of an anxiety disorder.  In this 
case, the newly obtained SSA records contain a diagnosis of 
an anxiety disorder.  See assessment by B.D., PhD, rendering 
an Axis I diagnosis of an anxiety disorder not otherwise 
specified (generalized anxiety with obsessive compulsive 
features) received at the Huntington RO in February 2009.  
After obtaining the SSA records, the AOJ scheduled the 
Veteran for a VA psychiatric examination, however, the 
Veteran failed to report for the examination.  The Board 
finds that the remand instructions were not met.  Although 
the Veteran failed to report for a VA examination, the 
Board's May 2008 remand instructions did not instruct the AOJ 
to examine the Veteran; rather, the 2008 remand requested a 
medical nexus opinion from a psychiatrist discussing the 
Veteran's currently diagnosed mental disorder(s) and their 
potential relationship to military service, including a 
discussion of aggravation of any pre-existing mental 
disorder.  The AOJ did not comply with this remand 
instruction.

Further, the Board notes that the facts in this Veteran's 
case are similar to those in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), a case decided by the United States Court of 
Appeals for Veterans Claims (Court) while the Veteran's case 
was in remand status.  In Clemons, a veteran's claim of 
service connection for PTSD was denied on the basis of no 
current disability when VA psychiatric examination revealed 
that a diagnosis of PTSD was not warranted and the veteran 
had limited his claim solely to PTSD.  The Court held that a 
claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that 
may reasonably be encompassed by several factors including:  
(1) the claimant's description of the claim; (2) the symptoms 
the claimant describes; and (3) the information the claimant 
submits or that [VA] obtains in support of the claim.  Id. 
at 5.

Here, the Veteran submitted his claim in February 2005.  He 
stated that "this is a claim for service connection for 
anxiety and depression."  Although the Veteran specifically 
identified anxiety and depression, the analysis of the scope 
of his claim does not end with that statement according to 
Clemons.  With consideration of identified symptoms and 
information and evidence received by VA, the Veteran's claim 
is not limited solely to anxiety and depression.

In this case, an April 2005 entry noted symptoms of 
depression, visual hallucinations, anxiety and sleeplessness, 
a February 2005 entry in the outpatient treatment records 
gave an impression of a mood disorder, and the November 2005 
VA examiner diagnosed the Veteran with cocaine abuse, and 
depressive disorder, NOS.  Lastly, the recently obtained SSA 
records contained diagnoses of bipolar disorder, 
schizoaffective disorder, psychotic disorder NOS, and anxiety 
disorder, NOS, noting generalized anxiety with obsessive 
compulsive features.  VA must weigh and assess the nature of 
the current conditions the Veteran suffers when determining 
the breadth of the claim before VA.  Clemons, 23 Vet. App. at 
6.  Consequently, a remand of the case is necessary in order 
for the claim to be properly adjudicated in light of Clemons.

In connection with an adjudication of the expanded claim of 
service connection for any acquired psychiatric disorder, the 
Veteran should be scheduled for a VA psychiatric examination 
in order to identify the Veteran's current psychiatric 
disorders, to include confirmation of the diagnosis of an 
anxiety disorder.  A medical opinion should also be requested 
from the designated examiner regarding the origin of any 
identified psychiatric disorder.  Specifically, the examiner 
should provide medical opinion(s) regarding the probabilities 
that any of the Veteran's currently diagnosed mental 
disorder(s) can be attributed to the Veteran's military 
service, including a discussion of aggravation of any pre-
service mental disorder(s).  A complete rationale should be 
given for all opinions and conclusions expressed, and an 
etiological opinion should be provided for each mental 
disability diagnosed.

Given that the Veteran's claim is not limited to an anxiety 
disorder, the Veteran should be sent a letter notifying him 
of the information and evidence necessary to substantiate a 
claim of service connection for any acquired psychiatric 
disorder to comply with the Veterans Claims Assistance Act of 
2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for any acquired psychiatric 
disorder.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The AOJ should refer the claims file to a 
psychiatrist or psychologist, and the 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
list all of the Veteran's psychiatric 
disorders in accordance with DSM-IV.  For 
each diagnosed disorder, the examiner 
should provide an opinion, based on a 
review of the evidence of record, as to 
the medical probabilities that the 
Veteran has an acquired psychiatric 
disorder (not a personality disorder) 
that is attributable to his active 
military service.  If a psychiatric 
disability is found to pre-exist military 
service, the examiner should offer an 
opinion as to the medical probability 
that the pre-existing psychiatric 
disability worsened during military 
service.  The examiner should be asked to 
state whether any worsening was clearly 
and unmistakably the result of a natural 
progression of the disability.  Regarding 
the claim for an anxiety disorder, if an 
anxiety disorder is diagnosed, the 
examiner should offer an opinion as to 
whether it is attributable to military 
service, taking into consideration the 
1981 in-service notations referencing 
anxiety.  If his anxiety disorder is 
found to pre-exist service, the examiner 
should offer an opinion as to whether it 
worsened during his active duty, and if 
so, whether it was clearly and 
unmistakably the result of a natural 
progression of the disability.  An 
opinion should be provided for each 
diagnosed psychiatric disorder.  If the 
Veteran fails to report for the 
examination, the examiner should provide 
opinions in response to this remand based 
on the evidence of record.

After the requested report has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner/reviewer.

3.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for an acquired psychiatric 
disorder.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


